This opinion is subject to revision before final
                   publication in the Pacific Reporter.

                               2013 UT 1

                                 IN THE
      SUPREME COURT OF THE STATE OF UTAH
                         ———————
                    BRETT PEREZ, an individual,
                            Petitioner,
                                    v.
     SOUTH JORDAN CITY, a Utah municipal corporation, and
              SOUTH JORDAN CITY APPEAL BOARD,
                         Respondents.
                       ———————
                        No. 20120019
                    Filed January 15, 2013
                       ———————
         Original Proceeding in the Court of Appeals
                       ———————
                          Attorneys:
          Ryan B. Hancey, Salt Lake City, for petitioner
   Camille N. Johnson and Maralyn M. English, Salt Lake City,
                        for respondents
                        ———————
     JUSTICE LEE authored the opinion of the Court, in which
   CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
          JUSTICE DURHAM, and JUSTICE PARRISH joined.
                        ———————

 JUSTICE LEE, opinion of the Court:
  ¶1 South Jordan City dismissed Brett Perez from his position
as a city police officer. He appealed to the South Jordan City Ap-
peal Board, which affirmed his dismissal. Perez then appealed the
Board‘s decision to the Utah Court of Appeals. That court dis-
missed for lack of jurisdiction, concluding that Perez‘s petition for
review was untimely under Utah Code section 10-3-1106(6).
  ¶2 We reverse, under a standard clarifying the nature of ―the
issuance of [a] final action or order‖ triggering the thirty-day pe-
riod for a petition for review under section 1106(6). After finding
Perez‘s petition timely under the clarified statutory standard, we
remand for consideration of the merits of Perez‘s appeal.
                   PEREZ v. SOUTH JORDAN CITY
                       Opinion of the Court

                                  I
  ¶3 Petitioner Brett Perez‘s fourteen-year employment as a
South Jordan City police officer was terminated on November 12,
2009. Perez had allegedly violated the City‘s high-speed chase
policy in a May 2009 incident, and he also had several prior disci-
plinary actions on file. Perez appealed his termination to the
South Jordan City Appeal Board, which conducted a hearing in
late May 2010.
  ¶4 The Appeal Board affirmed the City‘s termination decision
in a ruling entitled ―Decision and Order‖ dated June 7, 2010. The
Order stated: ―The Board hereby affirms the decision . . . to termi-
nate Officer Perez‘ employment . . . . The Board requests the City
recorder certify this decision in accordance with the South Jordan
City Employee Handbook.‖
  ¶5 The Order was transmitted to Anna West, the City‘s re-
corder, on June 10, 2010. That same day, she certified the Order as
final and mailed a copy to Perez, with an attached cover letter that
stated:
      Enclosed is a copy of the official Certified Decision
      & Order of the Employee Appeals Board Hearing
      held May 26, 2010 for Brett Perez v. South Jordan
      City that was delivered to my office today, June 10,
      2010.
      Section 4-06(5)e(4) of the South Jordan Employee
      Handbook states, ―any final action or order of the board
      may be appealed by either the employee or the City to the
      Utah Court of Appeals by filing with that court a notice
      of appeal no later than 30 days from the date of the issu-
      ance of the final action or order of the board.‖
  ¶6 Perez filed a petition for review with the Utah Court of
Appeals on July 9, 2010. In a split decision, that court dismissed
for lack of jurisdiction, concluding Perez‘s petition was untimely
under Utah Code section 10-3-1106(6) because it had been filed
more than thirty days after the date (June 7) appearing on the Ap-
peal Board‘s Decision and Order. See Perez v. S. Jordan City, 2011
UT App 430, ¶¶ 1, 8, 268 P.3d 877.
 ¶7 The majority opinion (per Judge Davis) reasoned by analo-
gy from our decision in Dusty’s, Inc. v. Utah State Tax Commission,


                                  2
                         Cite as: 2013 UT 1
                       Opinion of the Court

842 P.2d 868, 870 (Utah 1992), which interpreted the Utah Admin-
istrative Procedures Act to require an appeal within thirty days of
―‗the date [an administrative agency‘s] order bears on its face.‘‖
2011 UT App 430, ¶ 4 (quoting Dusty’s, 842 P.2d at 870). Finding
―no reason to interpret the Utah Municipal Code any differently,‖
the court of appeals‘ majority held that ―the thirty-day time peri-
od for filing a petition for review of the [South Jordan City Ap-
peal] Board‘s decision commenced as of the date of the order‖
(June 7, 2010) and thus that the ―petition for review, filed
on July 9, 2010, was untimely.‖ Id. ¶¶ 4, 8. In so doing, the majori-
ty ―stressed the importance of establishing clear deadlines for ap-
peals‖—a policy that in its view was ―advanced by measuring fil-
ing deadlines from the date a decision is issued rather than the
date it is mailed.‖ Id. ¶ 4.
  ¶8 Judge Orme dissented. He did ―see a reason to interpret the
Utah Municipal Code . . . differently from the Utah Administra-
tive Procedures Act.‖ Id. ¶ 10 (Orme, J., dissenting). Specifically,
Judge Orme noted that the Municipal Code required a decision of
the Appeal Board to be ―certified to the City Recorder‖ before it
could be final, and asserted that this ―requirement . . . is analo-
gous to the requirement that judgments be filed with the court
clerk before they become final and appealable.‖ Id. (citing UTAH R.
CIV. P. 58A(b)–(c)). Because the Board‘s decision in this case was
not certified to the city recorder until June 10, Judge Orme
deemed Perez‘s review petition timely. Id. ¶¶ 10–11. And as to the
policy of certainty in the appeal process, Judge Orme suggested
that a rule treating certification as issuance of a final order would
―promote[] just as much certainty as the majority‘s view that issu-
ance equates to the date of signing by the Board.‖ Id. ¶ 12.
  ¶9 Perez filed a petition for certiorari. We granted that peti-
tion, and now consider the timeliness of Perez‘s appeal. Because
the dispositive questions are purely legal ones—concerning the
construction of section 1106(6)—our review is de novo. See Man-
zanares v. Byington (In re Adoption of Baby B), 2012 UT 35, ¶ 41, __
P.3d __.
                                  II
 ¶10 Under the Utah Municipal Code, a petition for review must
be filed ―within 30 days after the issuance of the final action or or-
der of the appeal board.‖ UTAH CODE § 10-3-1106(6)(a)–(b). As


                                  3
                    PEREZ v. SOUTH JORDAN CITY
                        Opinion of the Court

with other procedures for appeals, the key threshold question un-
der this provision is what triggers the time for appeal. A clear an-
swer to that question is crucial, as the requirement of a timely ap-
peal is jurisdictional. See Goggin v. Goggin, 2011 UT 76, ¶ 21, 267
P.3d 885.
  ¶11 In clarifying the statutory trigger for the appeal period un-
der the Municipal Code, we look first to the rules and cases gov-
erning analogous procedures in other contexts. Building on those
principles, we construe the Municipal Code in a manner that
deems the order in this case to have issued on June 10, not June 7.
We accordingly reverse the court of appeals‘ decision to the con-
trary, and remand for a determination of the merits of the appeal.
                                   A
  ¶12 Because missteps in timing can deprive an appellate court
of jurisdiction, the law takes care to define the event triggering the
appeal period with certainty. For district court orders, for exam-
ple, our rules require an appeal ―within 30 days after the date of
entry of the judgment or order appealed from,‖ UTAH R. APP. P.
4(a), and clarify that ―[a] judgment is complete and shall be
deemed entered for all purposes . . . when it is signed and filed‖
with the clerk, who is required to ―immediately record the judg-
ment in the register of actions and the register of judgments,‖
UTAH R. CIV. P. 58A(c). This rule advances the core policies of cer-
tainty and clarity by designating a clear date—filing with the
clerk—that starts the appeal clock running. It also assures dissem-
ination to the public—by requiring the clerk to immediately rec-
ord the judgment on the public register.
  ¶13 The Administrative Procedures Act (APA) prescribes a
parallel requirement for appeals from administrative actions. It
requires ―a petition for judicial review of final agency action‖ to
be filed ―within 30 days after the date that the order constituting
the final agency action is issued.‖ UTAH CODE § 63G-4-401(3)(a).
  ¶14 We construed this provision in Dusty’s, Inc. v. Utah State
Tax Commission, 842 P.2d 868 (1992). The question in Dusty’s con-
cerned the timeliness of a petition for review of a final Tax Com-
mission order signed and dated March 25, 1992, bearing a state-
ment reiterating that ―[y]ou have thirty (30) days after the date of
this order to file . . . a petition for judicial review.‖ Id. at 868–70.
Although the order was dated March 25, it was not mailed until

                                   4
                         Cite as: 2013 UT 1
                       Opinion of the Court

the next day, and it was not received by the petitioner until
March 30. Id. at 869. Petitioner waited until April 27 to file the pe-
tition for review, claiming to have preserved a timely appeal be-
cause the petition was filed within thirty days of receipt of the Tax
Commission‘s order. Id. at 868–69.
  ¶15 We disagreed, concluding that the order had ―issued on the
date it bore on its face‖ and noting that ―[t]he Commission itself
defined the date of issue when it postscripted the order with the
usual legend found in all Tax Commission orders.‖ Id. at 870, 872.
In so holding, we explained that the Commission had ―accorded
[the petitioner] notice of the time limitations, and the chosen pro-
cedure was well within the bounds of due process notions,‖ giv-
ing the petitioner ―actual and constructive notice‖ which it ―ig-
nored . . . at its peril.‖ Id. at 870.
  ¶16 Thus, our analysis in Dusty’s again vindicated the policies
of clarity and certainty. By tying the appeal period to the date of
issuance and not receipt, we assured a clear timeframe for calcula-
tion of the appeal period. And because the order was required by
law to be disseminated to the parties, we likewise provided a
mechanism for issuance and notice to the public.
                                  B
  ¶17 The same policies underlying our broader notice of appeal
jurisprudence also inform our construction of the appeal frame-
work prescribed in section 1106(6) of the Municipal Code. And
those policies—together with the plain language of the governing
statute—sustain a significant distinction between the outcome in
Dusty’s and the decision we reach here.
  ¶18 For reasons explained below—and unlike the order in
Dusty’s—the Appeal Board‘s order was not ―issued‖ as of the date
that it ―bore on its face‖ (June 7). On that date, rather, the order
was in the posture of a district court order that had been signed
by a judge but not yet filed with the clerk. And because the order
had not issued as of June 7, the appeal period was not triggered
on that date. Instead, we deem the Appeal Board‘s order to have
issued on June 10, and thus conclude that Perez‘s appeal was
timely.




                                  5
                    PEREZ v. SOUTH JORDAN CITY
                        Opinion of the Court

                                   1
  ¶19 The key statutory question in Dusty’s and in this case is the
notion of ―issuance‖ of an appealable order. In legal parlance, is-
suance does not occur without attempted communication or dis-
tribution. See BLACK‘S LAW DICTIONARY 908 (9th ed. 2009) (defin-
ing to ―issue‖ as ―[t]o be put forth officially‖ or ―[t]o send out or
distribute officially‖). Thus, securities are ―issued‖ when they are
made available to investors, not when their underlying documen-
tation is completed. And, more pointedly for present purposes,
our opinions are not said to be ―issued‖ on the day that our draft-
ing, voting, and copywork have come to a close, but when we un-
dertake efforts to disseminate them to the public.
  ¶20 We read the Municipal Code to incorporate this conception
of ―issuance.‖ To trigger a right of appeal, an order must have ―is-
sued‖—meaning that the decisionmaking body must not only
have completed its work and signed off on its decision, but also
have undertaken steps to communicate or disseminate the deci-
sion to the public. That construction is not only consistent with
the plain text of the statute; it also advances the core appellate pol-
icies of clarity and certainty, since a signed, final order cannot fair-
ly trigger the thirty-day appeal clock if it has not yet issued but is
still lingering on the desk of the decisionmaker.
  ¶21 That is not to say that issuance requires receipt. Our opin-
ions issue on the date they are published, whether or not the par-
ties (or anyone else) may receive or read them on that date. And
the same goes for district court orders. Such orders, by rule, are
deemed entered (thus triggering the thirty-day clock for an appeal)
as soon as they are ―filed‖ with the clerk of court. UTAH R. CIV. P.
58A. This rule fulfills the policies of certainty and clarity—by des-
ignating an objectively clear, verifiable date that starts the appeal
clock running. And it also initiates a process that will provide no-
tice to interested parties in due course—by requiring the clerk to
―immediately record the judgment in the register of actions and
the register of judgments.‖ Id.
                                   2
  ¶22 This understanding of the meaning of ―issuance‖ lays the
groundwork for explaining our holding in Dusty’s, and for justify-
ing the different result that we reach here. In Dusty’s the order
under consideration specified clearly the date of its issuance and

                                   6
                         Cite as: 2013 UT 1
                       Opinion of the Court

the timeframe for appeal. Dusty’s, Inc., 842 P.2d at 870. And the
date stated on the face of the order was the date of the first step in
the order‘s dissemination by the Tax Commission to the public,1
so in that sense the order had been ―issued‖ even if it was not ac-
tually received until a few days later. Thus, the question in Dusty’s
was not whether or when the Tax Commission order had issued,
but only whether the appeal clock tolled pending the parties‘ re-
ceipt of the order. And of course that question was easy to answer
(in the negative)—both because the statutory appeal time begins
on issuance and not receipt and because a contrary rule would in-
vite self-serving gamesmanship that would upset the certainty
policies undergirding the statutory scheme.2
  ¶23 These same considerations dictate a different result in this
case, however. Here there was no ―issuance‖ on June 7. From all
that appears, that was only the date the decisionmaking body in-
ternally signaled the completion of its work, not a date constitut-
ing a step toward dissemination of the order to the public. As of
June 7, the Appeal Board members signed the order reflecting
their decision on the Perez matter, but they did nothing more.
And, significantly, they were not required by law to do anything
more at that time—certainly not anything in the direction of issu-
ance or dissemination of their decision to the public. In fact, with-
out the steps taken by the recorder on June 10, the signed order
could have remained on the Appeal Board‘s desk indefinitely be-
cause the relevant statute does not require that an order be com-
municated to an affected party by a certain date. Thus, June 10



 1 An agency is required to ―issue a written order on review‖ in
responding to a party who seeks review of an agency order. See
UTAH CODE § 63G-4-301(6)(a). Such an order must be ―signed by
the agency head or by a person designated by the agency for that
purpose‖ and it ―shall be mailed to each party.‖ See id. § 63G-4-
301(6)(b). The order must set forth ―a notice of any right of further
administrative reconsideration or judicial review available to ag-
grieved parties,‖ see id. § 63G-4-301(6)(c)(vii) and ―the time limits
applicable to any appeal or review,‖ see id. § 63G-4-301(6)(c)(viii).
 2 Cf. Tri-Par Invs., L.L.C. v. Sousa, 680 N.W.2d 190, 199 (Neb.
2004) (indicating that rules allowing for the possibility of games-
manship are inimical to certainty).

                                  7
                    PEREZ v. SOUTH JORDAN CITY
                       Opinion of the Court

was the only date that could meaningfully be said to constitute a
date of ―issuance‖ under the circumstances of this case.
  ¶24 For this reason, Perez is in a much stronger position than
the petitioner in Dusty’s. He is not asking the court to read issu-
ance to constitute receipt, but simply to enforce the accepted mean-
ing of issuance. When Perez received the June 7 order, he reasona-
bly and appropriately concluded that the order had not issued on
the date on its face. Indeed, while the face of the order cut against
the timeliness of the appeal in Dusty’s, see 842 P.2d at 868, it cuts
in Perez‘s favor here. This order, after all, expressly contemplated
a future act of issuance or dissemination—in the form of a ―re-
quest[]‖ that ―the City recorder certify this decision in accordance
with the South Jordan City Employee Handbook.‖3 Thus, the nat-
ural conclusion for someone in Perez‘s position would have been
the one he apparently made—that the order was issued not on
June 7, when it apparently was still within the internal control of
the Appeal Board and not yet certified to the recorder for issuance
to the public, but on June 10.4


 3  For this reason, there may be an alternative ground for con-
cluding that the June 7 order did not trigger the appeal period: It
was not ―final‖ as of that date. See UTAH CODE § 10-3-1106(6)(a).
This was the basis of Judge Orme‘s dissenting position below. To
the extent the order contemplated an additional step—of certifica-
tion by (or to) the City Recorder—it may not yet have been final,
and thus not subject to appeal on June 7. In so noting, however,
we need not and do not suggest—as Judge Orme did—that the
statutory requirement of certification is a prerequisite to an appeal
or even a necessary requirement for finality. As the court of ap-
peals‘ majority suggested, the provision for certification may
simply be the specification of a deadline and not ―an additional
requirement for issuance to be complete.‖ Perez v. S. Jordan City,
2011 UT App 430, ¶ 5, 268 P.3d 877. Yet although certification may
not be a necessary step for finality, an order expressly calling for
such certification (by a separate government actor on a future, un-
specified date) seems sufficient to deprive such an order of finality.
 4 The cover letter accompanying the order must have appeared
to confirm that conclusion. It indicated that the recorder had re-
ceived the order from the Appeal Board on June 10 and mailed the
order to Perez on the same day. Under the circumstances, the only

                                  8
                         Cite as: 2013 UT 1
                       Opinion of the Court

  ¶25 Under these circumstances, and given the terms of the or-
der and the timing of its issuance, we conclude that this order was
not issued until June 10, and uphold the timeliness of Perez‘s ap-
peal on that basis. We accordingly reverse and remand to the
court of appeals for an evaluation of the merits of this appeal.
                                  III
  ¶26 The central problem in this case is that neither the Munici-
pal Code nor the City‘s implementing rules prescribe clear stand-
ards for determining finality or issuance. A city wishing to adopt
a different time standard for appeals under section 1106(6) pre-
sumably could do so by implementing a standard unambiguously
defining both issuance and finality. And so long as the standard it
adopts includes both a clearly marked trigger date for the appeal
period and a mechanism for issuance of the decision to the public,
the city could exercise discretion in prescribing the precise man-
ner and means for calculation of the time for appeal. Our decision
today stems from South Jordan City‘s failure to do so to date; it
does not foreclose any adaptations going forward.
  ¶27 Thus, we do not suggest that a municipal appeal board or-
der could never be ―issued‖ as of the date it is signed. That result
could be achieved by implementation of a procedure that tied the
signed order to a process that would disseminate or publish the
order to the parties. Thus, if a municipality adopted a mechanism
like that set forth in rule 58A of the Utah Rules of Civil Procedure,
under which its appeal board decisions were deemed issued upon
being filed with a clerical official with the legal responsibility to
place them immediately in a public register, then filing with the
official could constitute issuance. Yet because South Jordan City
had no provision for dissemination of the order in this case to the
public, that order as it stood on June 7 had the same status as a
district court order that has been signed by the judge but still sits



apparent ―issuance‖ of the order would have been the June 10
mailing, and the cover letter‘s reference to the statutory require-
ment of an appeal within thirty days of ―issuance of the final ac-
tion or order of the board‖ must reasonably have been understood
to be triggered by the June 10 date—as that date was the one des-
ignated on the face of the letter (as the date the opinion was ―de-
livered‖ to the recorder and mailed to Perez).

                                 9
                   PEREZ v. SOUTH JORDAN CITY
                      Opinion of the Court

on her desk—as yet unfiled with the clerk, and thus not entered or
issued in a manner triggering the appeal period.
                         ———————




                               10